Citation Nr: 1523769	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  12-20 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to revert educational benefits awarded under the Post-9/11 GI Bill (Chapter 33), to the Montgomery GI Bill (MGIB) program (Chapter 30).


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from August 1996 until June 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  Since the time of that decision, original agency jurisdiction has been transferred to the RO in St. Petersburg, Florida.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran had requested a videoconference hearing before a member of the Board.  On two separate occasions, in February 2015 and April 2015, the Veteran was sent a letter notifying him that the requested hearing had been scheduled and that he was to arrive at the RO on the indicated date.  Unfortunately, in both cases these notices were sent to an inaccurate address, and in both cases the notices were returned to VA by the US Post Office as "undeliverable."

The Veteran can hardly have been expected to attend hearings for which he received no actual notice.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge.  If necessary, contact the Veteran by telephone to confirm his present address prior to sending notice of any scheduled hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




